  Case 18-20543        Doc 68     Filed 07/17/19 Entered 07/17/19 09:28:20            Desc Main
                                    Document     Page 1 of 3


                              UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF MAINE


In re:
                                                   Chapter 13
Dean L. Smith,                                     Case No. 18-20543

                            Debtor



                       ORDER GRANTING FEE APPLICATION IN PART

         Jeffrey P. White and Associates, P.C. filed its First and Final Fee Application for

Compensation of Legal Services [Dkt. No. 52] (the “Fee Application”). Mr. White represented

the debtor in this chapter 13 case from the petition date until successor counsel entered an

appearance two months later. Through the Fee Application, Mr. White seeks an award of

$4,101.00 as compensation for services rendered and $412.45 for reimbursement of expenses, for

a total award of $4,513.45. The debtor objects, expressing concerns about the adequacy of the

work performed by Mr. White and a perceived lack of progress while Mr. White was the debtor’s

counsel. See [Dkt. No. 59]. The debtor also identifies some specific billing entries that he

contends should be disallowed or allowed in a reduced, but unspecified, amount. Finally, the

debtor asserts that any fees and expenses awarded to Mr. White should be subordinated to the

allowed fees and expenses of the debtor’s current counsel, Molleur Law Offices (“MLO”).

         The debtor’s objections are, for the most part, unadorned. For example, the debtor posits

that the work performed by Mr. White was inadequate but does not explain exactly what

deficiency might justify a reduction in allowed fees. For that matter, the debtor does not suggest

any particular reduction on account of the alleged deficiency. The same is true of the debtor’s

general complaint about the “lack of progress” in his case. Mr. White’s firm provided services

for roughly two months. The fact that a plan was not confirmed within the first two months of a
  Case 18-20543           Doc 68      Filed 07/17/19 Entered 07/17/19 09:28:20                     Desc Main
                                        Document     Page 2 of 3


chapter 13 case is hardly remarkable, and the debtor does not explain what other form of

progress should have been made.

        The Court has reviewed the billing detail attached to the Fee Application and the docket

in this chapter 13 case. Based on that review, the Court awards $3,587.55 as compensation for

services rendered and $412.45 as reimbursement of expenses for a total award of $4,000.00.

This award is made under 11 U.S.C. § 330(a)(4)(B) and, to the extent necessary, 11 U.S.C. §

329. Given what was accomplished during Mr. White’s tenure as counsel, $4,000 is a reasonable

amount of compensation. That award may be on the higher end of the range of reasonable

compensation for the work performed, but it is still reasonable. The allowed fees are less than

the requested fees, in part, because some duplication of services necessarily occurred when Mr.

White withdrew, in anticipation of his pending suspension from the practice of law, and MLO

entered its appearance as successor counsel to the debtor.

        As to the requested subordination, there is no evidence of any subordination agreement

between Mr. White and MLO, and Mr. White denies that such an agreement was made. See

[Dkt. No. 60]. Perhaps such an agreement exists, perhaps not. But the parties were content to

submit this matter to the Court on a stipulated record, see [Dkt. No. 58] (audio of hearing on

June 6, 2019), and that stipulated record does not contain sufficient information for the Court to

rule on a disputed issue of material fact. Nevertheless, in the interest of crafting a fair resolution

within the confines of the Bankruptcy Code, the Court orders the following: the chapter 13

trustee is hereby ordered to distribute $2,310.00 to MLO on account of MLO’s fee award under

section 330 prior to making any distribution to Jeffrey P. White and Associates, P.C. (“JPWA”)

on account of the award contained in this order.1 Once MLO has received a total of $2,310.00

from the trustee, the trustee shall simultaneously disburse $0.50 of every dollar paid toward

  1
     See [Dkt. No. 16] (Rule 2016(b) statement by Mr. White reporting receipt of prepetition retainer in the amount
of $2,310.00); see also [Dkt. No. 45] (order awarding $3,012.95 to MLO).


                                                       -2-
  Case 18-20543        Doc 68    Filed 07/17/19 Entered 07/17/19 09:28:20       Desc Main
                                   Document     Page 3 of 3


administrative expenses to MLO and $0.50 to JPWA, until such time as MLO and JPWA have

each received $702.95 from the trustee. At such time, MLO should have received $3,012.95 on

account of its allowed administrative expense claim, and JPWA should have received the same

amount on account of the award contained in this order. The unpaid amount of JPWA’s award

would be $987.05. Neither MLO nor JPWA may receive any additional disbursements from the

trustee until authorized by further order of the Court




Dated: July 16, 2019
                                              Michael A. Fagone
                                              United States Bankruptcy Judge
                                              District of Maine




                                                -3-
